Citation Nr: 0911075	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-37 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to July 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
regional office (RO).  



FINDINGS OF FACT

1.  The Veteran entered service on February 10, 1999, and was 
conditionally discharged on February 22, 2001, for the 
purpose of reenlisting.  

2.  His period of reenlistment from February 23, 2001 to July 
7, 2005 ended when he received a General Discharge Under 
Honorable Conditions due to misconduct.  

3.  The Veteran would have been eligible for a discharge or 
release under honorable conditions on February 10, 2002, 
except for the intervening reenlistment.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 
the MGIB are met. 38 U.S.C.A. § 3011 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.13, 21.7042 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) enhanced VA's duty 
to notify and assist claimants in substantiating their claims 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The Board notes, however, that there are instances 
in which the VCAA was found to be inapplicable to claims for 
benefits administered outside of 38 U.S.C.A. Chapter 51. See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Chapter 51, Title 38, United States Code (i.e., the 
laws changed by VCAA)).  In this case, the Veteran is seeking 
benefits under Chapter 30.  As the claim is being granted, 
any question as to the adequacy of notice is now moot.

The Veteran contends that the RO made a mistake by denying 
his claim for education benefits under the Montgomery GI 
bill.  He asserts that he served in the Army for 6 years and 
4 months, and that all of the time was served very honorably 
except for the last few months.  

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements: 

(1) the individual must after June 30, 1985 (i) either first 
become a member of the Armed Forces, or (ii) first enter on 
active duty as a member of the Armed Forces; 

(2) except as provided in paragraph (a)(5) of this section, 
the individual must (i) if his obligated period of active 
duty is three years or more, serve at least three years of 
continuous active duty in the Armed Forces; or (ii) if his 
obligated period of active duty is less than three years, 
serve at least two years of continuous active duty in the 
Armed Forces; 

(3) the individual, before applying for educational 
assistance, must either (i) complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) successfully complete (or otherwise receive academic 
credit for) 12 semester hours (or the equivalent) in a 
program of education leading to a standard college degree; 
and 

(4) after completing the service requirements of this 
paragraph the individual must (i) continue on active duty, or 
(ii) be discharged from service with an honorable discharge, 
or (iii) be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) be placed on the retired list, or (B) be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) be placed on the temporary disability retired 
list, or (iv) be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service; 

(5) an individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he is discharged or released from 
active duty (i) for a service-connected disability; (ii) for 
a medical condition which pre-existed service on active duty 
and which VA determines is not service-connected; (iii) 
discharge or release under 10 U.S.C.A. § 1173 (hardship 
discharge); (iv) for convenience of the Government if 
specified service requirements are met; (v) involuntarily for 
the convenience of the Government as a result of a reduction 
in force; or (vi) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty. 38 U.S.C.A. § 3011 
(West 2002 & Supp. 2007); 38 C.F.R. § 21.7042(a)(1)-(5) 
(2008).

The Veteran entered service on February 10, 1999.  
Information in the claims file indicates the Veteran's term 
of enlistment was for a period of three years.  The Veteran 
was conditionally discharged early on February 22, 2001, for 
the purpose of immediately reenlisting.  

His period of reenlistment from February 23, 2001 to July 7, 
2005 ended when he received a General Discharge Under 
Honorable Conditions due to misconduct.  

Under 38 C.F.R. § 3.13 (Discharge to change status): 
(a) A discharge to accept appointment as a commissioned or 
warrant officer, or to change from a Reserve or Regular 
commission to accept a commission in the other component, or 
to reenlist is a conditional discharge if it was issued 
during one of the following periods: 
        (1) World War I; prior to November 11, 1918. As to 
reenlistments, this subparagraph applies only to Army and 
National Guard. No involuntary extension or other 
restrictions existed on Navy enlistments. 
        (2) World War II, the Korean conflict or the Vietnam 
era; prior to the date the person was eligible for discharge 
under the point or length of service system, or under any 
other criteria in effect. 
        (3) Peacetime service; prior to the date the person was 
eligible for an unconditional discharge. 
(b) Except as provided in paragraph (c) of this section, the 
entire period of service under the circumstances stated in 
paragraph (a) of this section constitutes one period of 
service and entitlement will be determined by the character 
of the final termination of such period of active service 
except that, for death pension purposes, §  3.3(b)(3) and 
(4) is controlling as to basic entitlement when the 
conditions prescribed therein are met. 
(c) Despite the fact that no unconditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met: 
        (1) The person served in the active military, naval or 
air service for the period of time the person was obligated 
to serve at the time of entry into service; 
        (2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and 
        (3) The person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment. 
As noted, the Veteran entered service on February 10, 1999, 
and separated on February 22, 2001, for the purpose of 
reenlisting.  His period of reenlistment from February 23, 
2001 to July 7, 2005 ended when he received a General 
Discharge due to misconduct.  The Board finds, however, that 
the Veteran would have been eligible for a discharge or 
release under honorable conditions on February 10, 2002, 
except for the intervening reenlistment.  In this regard, the 
Board notes that there is no indication in the claims file 
that the misconduct which resulted in his discharge in July 
2005 had occurred as early as February 2002.  On the 
contrary, his DD 214 tends to corroborate his assertion that 
he had a good record of service until approximately the time 
of his discharge in 2005.  His awards included the Global War 
on Terrorism Service Medal, the Korean Defense Service Medal, 
the Army Commendation Medal, the Army Achievement Medal (3rd 
Award) the Army Good conduct Medal, The National Service 
Medal, The Iraq Campaign Medal, and the Noncommissioned 
Officer's Professional Development Ribbon.  

Thus, he satisfactorily completed the three year period of 
enlistment called for in his original contract.  Therefore, 
the Board finds that the Veteran does meet the basic 
eligibility requirements for Chapter 30 benefits.  




ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


